[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE MOTION TO STRIKE #104
On April 13, 1999, the defendant filed the present motion to strike. The plaintiff filed a request to amend on January 24, 2000. The defendant did not file an objection to the request to amend. Therefore, "[t]he court will consider the pending motion to strike along with its supporting memorandum of law as being directed toward the amended complaint." Millaras Container v. S.Tinnerello  Sons, Superior Court, judicial district of New London at New London, Docket No. 549462 (August 4, 1999, Martin,J.). In its third amended complaint, the plaintiff states a sufficient cause of action since it added a paragraph pleading compliance with General Statutes § 36a-785, the Retail Installment and Finance Act (RISFA). See Charter Oak FederalCredit Union v. Vanwormer, Superior Court, judicial district of New London at New London, Docket No. 5452561 (January 15, 1998,Martin, J). Accordingly, the defendant's motion to strike is denied.
JOHN W. MORAN, JUDGE CT Page 2569